Citation Nr: 1440615	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-16 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable schedular evaluation for service-connected bilateral nuclear sclerotic and cortical cataracts, previously diagnosed as early cataractous changes.

2.  Entitlement to an initial compensable extraschedular evaluation for service-connected bilateral nuclear sclerotic and cortical cataracts, previously diagnosed as early cataractous changes.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1985 to April 2004. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's claim of entitlement to service connection for diabetes mellitus, and granted service connection for bilateral nuclear and cortical early cataractous changes and assigned a non-compensable evaluation.  

In July 2012, the Board remanded these claims as well as a claim of entitlement to service connection for tinnitus for further development.  In February 2013, the Appeals Management Center granted service connection for tinnitus effective July 15, 2005, and assigned a 10 percent disability rating effective that same date.  The Veteran has not expressed disagreement with the effective date of the grant of service connection for tinnitus or the 10 percent disability rating assigned for that disorder.  Therefore, that issue is no longer in appellate status.

A July 2012 VA examination report shows diagnoses of bilateral nuclear sclerotic and cortical cataracts.  Moreover, the Board is bifurcating the issue of entitlement to an initial compensable evaluation for service-connected bilateral nuclear sclerotic and cortical cataracts, previously diagnosed as early cataractous changes, into separate schedular and extraschedular issues.  

In a May 2009 VA Form 9, the Veteran indicated that he was basically unemployable because he was unable to drive after dark.  This evidence raises the issue of entitlement to TDIU. The Board has to take jurisdiction over this issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) because under current case law it is essentially a component of the claim for a higher rating for the bilateral eye disability. 

In light of the above, the issues are as stated on the title page.

The Board's review includes the electronic and paper records.

The issues of entitlement to an initial compensable extraschedular evaluation for service-connected bilateral nuclear sclerotic and cortical cataracts, previously diagnosed as early cataractous changes, entitlement to service connection for diabetes mellitus, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence reflects that since May 1, 2004, the bilateral nuclear sclerotic and cortical cataracts, previously diagnosed as early cataractous changes, have not been manifested by corrected vision worse than 20/40 in each eye.


CONCLUSION OF LAW

Since May 1, 2004, the bilateral nuclear sclerotic and cortical cataracts, previously diagnosed as early cataractous changes, have not met the criteria for an initial compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.7, 4.76, 4.79, Diagnostic Codes 6027, 6066 (2013); 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6028, 6079 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim arises from his disagreement with the initial evaluation of the disability on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in June 2004, March 2006, and July 2012 correspondence Veterans Claims Assistance Act of 2000 (VCAA) notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.  This claim was most recently readjudicated in a supplemental statement of the case issued in February 2013.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The Veteran's service and VA treatment records have been obtained, and the RO and AMC afforded him VA examinations for his bilateral eye disability, to include pursuant to the July 2012 remand.  

The report of a June 2004 VA examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected bilateral nuclear sclerotic and cortical cataracts.  The reports of December 2006 and July 2012 examination reveal that the examiner, who conducted both examinations as well as the June 2004 VA examination, reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate physical examination and interview, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected bilateral nuclear sclerotic and cortical cataracts.  

Although the June 2004 and December 2006 VA examination reports contain measurements of corrected near vision in terms of findings on a Jaeger chart, the July 2012 VA examination report shows that the corrected near vision was measured based on the Snellen chart.  In an August 2014 appellant's post-remand brief, the representative argues that the July 2012 VA examination is inadequate because the examiner did not address the Veteran's decreased visual acuity and functional impairment.  The Board notes that the July 2012 VA examination report contains evidence of the claimant's corrected near and distant vision as well as addressing his functional impairment regarding his ability to drive at night.  The July 2012 VA examination report does not contain field-of -vision testing even though the Board directed that such testing be conducted.  Nevertheless, the Board instruction to obtain field-or-vision testing was in error.  In this regard, under VA regulations, cataracts are not rated based on field-of vision loss.  See 38 C.F.R. § 4.79, Diagnostic Code 6027 (2013); 38 C.F.R. § 4.84a, Diagnostic Code 6028 (2008).  Therefore, the examiner did not need to conduct such testing and such testing is not necessary to rate the Veteran's cataracts.  

The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision on a schedular basis in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Although the Secretary is required to comply with remand orders, it is substantial compliance, not absolute compliance, that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of due process when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In light of the above, to include the discussion of the post-remand examination, VA complied with the directives of the July 2012 remand to the extent necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

During the pendency of the appeal, 38 C.F.R. §§ 4.75, 4.76, 4.79, and 4.84a were amended effective December 10, 2008.  73 Fed. Reg. 66,543 (2008).  The old version of 38 C.F.R. § 4.75 pertains to visual acuity and provides that the best distant vision obtainable after best correction by glasses will be the basis of rating.  38 C.F.R. § 4.75 (2008).  The current version of 38 C.F.R. § 4.76 pertains to visual acuity and provides that central visual acuity is evaluated based on corrected distant vision.  38 C.F.R. § 4.76 (2013).  

Under the old criteria, preoperative cataracts that are not traumatic or senile in nature are rated based on impairment of vision.  38 C.F.R. § 4.84a, Diagnostic Code 6028 (2008).  Under the old criteria, vision of 20/40 in both eyes is zero percent disabling.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).  The current version of 38 C.F.R. § 4.79 provides that preoperative cataracts of any type are evaluated based on visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6027 (2013).  The current version of 38 C.F.R. § 4.79 provides that vision of  20/40 in both eyes is zero percent disabling.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2013). 

In the February 2007 rating decision, the RO granted service connection for bilateral nuclear and cortical early cataractous changes effective May 1, 2004, and assigned a non-compensable evaluation effective that same date.  The medical evidence shows that the disability is now bilateral nuclear sclerotic and cortical cataracts.

The medical evidence shows that the bilateral cataracts are preoperative.  In particular, at the July 2012 VA examination, the cataracts were noted to be preoperative.   There is no medical evidence that the cataracts are traumatic or senile in nature. 

The weight of the evidence reflects that since May 1, 2004, the bilateral nuclear sclerotic and cortical cataracts, previously diagnosed as early cataractous changes, have not been manifested by corrected vision worse than 20/40 in each eye.  An April 2004 VA treatment record shows that the corrected distant vision was 20/20-1 in the left eye and that the corrected distant vision was not fully reported for the right eye.  At the June 2004 VA examination, corrected distant vision was 20/20 in the right eye and 20/25 in the left eye.  A February 2005 VA treatment record reflects that visual acuity was 20/30 + 1 in the right eye and 20/25 in the left eye.  At the December 2006 VA examination, the corrected distant vision was 20/15 in both eyes.  At the July 2012 VA examination, corrected distant vision was 20/40 or better in both eyes.  The examiner noted that the Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision with the near vision being worse.

As for functional impairment pursuant to 38 C.F.R. § 4.10, the rating criteria addresses functional impairment due to visual impairment.  As for functional impairment from glare disability, that functional impairment will be addressed under extraschedular consideration.

The Board concludes that the preponderance of the evidence is against assigning a compensable schedular rating for the service-connected bilateral nuclear sclerotic and cortical cataracts, previously diagnosed as early cataractous changes.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial compensable schedular evaluation for service-connected bilateral nuclear sclerotic and cortical cataracts, previously diagnosed as early cataractous changes, is denied.




REMAND

The VA examiner in the June 2004 VA examination report noted that the probable etiology of the glare disability is the nuclear sclerotic aging change of the lens bilaterally.  The VA examiner stated that the Veteran cannot drive at night due to glare after dark.  In light of this, the Board is referring the claim of entitlement to an initial compensable evaluation for service-connected bilateral nuclear sclerotic and cortical cataracts, previously diagnosed as early cataractous changes, for extraschedular consideration.

A July 2012 VA examiner referred to A1C testing conducted in October 2010 and May 2011, which are not of record.  All records pertaining to treatment for diabetes mellitus from the VA Pittsburgh Healthcare System from February 2007 to the present and from the Dunham US Army Health Clinic in Carlisle, Pennsylvania from May 2004 to the present should be obtained.  Moreover, an addendum to the June 2012 VA examination report should be obtained.

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to a total disability rating based on individual unemployability, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A.

The Veteran should be afforded a VA examination addressing his unemployability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran a formal application for his claim of entitlement to a total disability rating based on individual unemployability.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The AOJ should ask the Veteran to provide detailed information on all periods of unemployment.  The AOJ should undertake any additional development in response to a completed formal application.

2.  The AOJ should ask the Veteran to identify all treatment regarding his diabetes mellitus as well as well as any treatment that may be relevant to his claim for a TDIU.  The AOJ should obtain all identified records, and the appellant's assistance should be requested as needed.  Regardless of the claimant's response, the AOJ should obtain all records pertaining to treatment for diabetes mellitus from the VA Pittsburgh Healthcare System from February 2007 to the present and from the Dunham US Army Health Clinic in Carlisle, Pennsylvania from May 2004 to the present.  Any obtained records should be associated with the appellant's claims file.

3.  Thereafter, have the July 2012 VA examiner review the claims file and prepare an addendum to the July 2012  examination report.  The claims file must be made available to the examiner in conjunction with the preparation of the addendum.  The addendum to the examination report must indicate that the claims file was reviewed in conjunction with the preparation of the addendum.  If the July 2012 VA examiner is unavailable, the AOJ should arrange to have claims folder to be reviewed by another appropriate medical professional.  If the July 2012 VA examiner or the new medical professional thinks another examination is necessary, the Veteran should be scheduled for one.

a.  The examiner must offer an opinion as to whether there is a 50 percent probability or greater that any current diabetes mellitus is etiologically related to or had its onset in service, taking into consideration the elevated blood glucose levels noted herein. 

b.  The examiner must offer an opinion as whether there is a 50 percent probability or greater that diabetes mellitus manifested itself to a degree of at least being managed by restricted diet only with one year of separation from active service on April 30, 2004.  

c.  If the examiner finds that the diabetes mellitus did not manifest itself to a degree of at least being managed by restricted diet only with one year of separation from active service on April 30, 2004, the examiner should estimate the date of onset of diabetes mellitus.

All findings must be reported in detail.  The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, the Veteran should be scheduled for an examination to determine whether he is unemployable due to the service-connected disabilities.  The claims folder must be made available to the examiner in conjunction with the examination.  

The examiner must opine whether there is a 50 percent or better probability that that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected hypothyroidism, tinnitus, bilateral patellofemoral syndrome of the knees, bilateral nuclear sclerotic and cortical cataracts, gastroesophageal reflux disease, and benign prostatic hypertrophy.  (The examiner should be made aware of any additional grants of additional service connection claims after the date of this remand.  If so, the examiner must take that fact and those service-connected disorders into consideration.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, the AOJ should refer the claim of entitlement to an initial compensable extraschedular evaluation for service-connected bilateral nuclear sclerotic and cortical cataracts, previously diagnosed as early cataractous changes, to the Director of Compensation and Pension (C&P) Services for consideration of whether an increased rating on an extraschedular basis is warranted.  

6.  Thereafter, the AOJ must readjudicate the issues on appeal, to include the adjudication of the issue of entitlement to a total disability rating based on individual unemployability.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


